Citation Nr: 0112548	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  94-48 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder to include bronchitis, asthma and Persian Gulf 
irritant exposure residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, the veteran's husband, J. N. and M.M.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had certified active duty from May 1981 to 
October 1981, from December 6, 1990 to August 16, 1991, and 
from March 2, 1992 to July 18, 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a chronic respiratory 
disability.  The Board remanded this claim in March 1999.  
The Jackson, Mississippi RO currently has jurisdiction of the 
claim.


FINDINGS OF FACT

The appellant's chronic respiratory disability, which first 
manifested in September 1991, is not related to any incident 
of service.


CONCLUSION OF LAW

A chronic respiratory disability, to include bronchitis, 
asthma and Persian Gulf irritant exposure residuals, was not 
incurred during active service.  38 U.S.C.A. § 1110 (West 
1991 and Supp. 1999); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist and provide notice

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law requires VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim and includes other notice and duty to 
assist provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This change of law is 
applicable to the claim on appeal.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
The veteran and her representative have been given notice of 
the information, medical evidence and/or lay evidence 
necessary to substantiate the claim by virtue of a Statement 
of the Case (SOC), multiple Supplemental Statements of the 
Case (SSOC), a Board remand order dated in March 1999 and an 
RO letter dated in June 1999.  The RO has obtained her 
service medical records as well as all private and VA 
clinical records identified by her as pertinent to the claim.  
The RO has also provided her VA respiratory examination with 
benefit of review of the claims folder in an effort to 
substantiate her claim.  Additionally, she appeared at a 
personal hearing and submitted lay and medical evidence in 
support of her claim.  In November 2000, her representative 
stated that her case was ready for the Board's review.  As 
the record is complete, the Board finds that no reasonable 
possibility exists that any further assistance would aid in 
substantiating the claim.  Therefore, the Board finds no 
prejudice accrues to the veteran in proceeding with her claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service connection - chronic respiratory disability

The veteran contends that she manifests a chronic respiratory 
disability which began during her tour of duty in Saudi 
Arabia during the Persian Gulf War.  According to her 
testimony and statements of record, she denies a history of 
respiratory problems prior to entering active duty in 
December 1990.  During Desert Storm, she alleges exposure to 
airborne contaminates from oil field fires and blowing sand 
while serving in the forward theater of war.  She was not 
issued protective respiratory gear.  Thereafter, she 
experienced recurrent colds with episodes of thick black 
sputum production.  She indicates being diagnosed with 
bronchitis in service and receiving antibiotic treatment.  
Post-service, her respiratory symptoms continued but her 
production of dark colored sputum eventually subsided.  She 
believes that her respiratory disorder is related to her 
exposure to airborne contaminants in service.  She admits to 
a 20-year history of smoking 11/2-3/4 packs of cigarettes per 
day.  Lay statements of record attests to her claims of 
continuity of symptomatology since her discharge from service 
in September 1991.

In pertinent part, the veteran's service medical records 
reflect that she was given a "normal" clinical evaluation 
of her nose, sinuses and "lungs and chest" on her September 
1990 quadrennial examination.  At that time, she denied a 
prior history of respiratory disorder.  She was seen in 
October 1990 with complaint of bilateral flank pain with pain 
upon deep inspiration.  A chest x-ray examination was 
interpreted as "WNL" (within normal limits).  In February 
1991, she was medically evacuated from Saudi Arabia due to a 
neck injury.  On her July 1991 "Desert Storm 
Demobilization" examination, she denied a history of 
"[c]oughed up blood," [e]ar, nose, or throat trouble," 
"[c]hronic or frequent colds," "[s]inusitis," "Hay 
Fever," "[a]sthma," "[s]hortness of breath," "[p]ain or 
pressure in chest," and [c]hronic cough."  At that time, 
she was given "normal" clinical evaluations of the nose, 
sinuses, throat, lungs and chest.  With the exception of her 
October 1990 complaint of pain on inspiration, her numerous 
treatment records for her entire period of active service are 
negative for complaint, treatment, manifestation or diagnosis 
of chronic respiratory disability.

The veteran's clinical records from Albemarle Chiropractic 
Center first document her complaint of shortness of breath 
and pain on inspiration in April 1992.  However, a letter 
from J.C., PA-C (Physician Assistant, Certified), recollects 
her history of treatment for upper respiratory infections, 
bronchitis, chest pain and shortness of breath by the 
Albemarle Family Medical Center, P.A. beginning in September 
1991.  Her treatment regimen included antibiotics, cough 
preparations and injections of antibiotics or 
corticosteroids.  Her subsequent clinical records for 1992 
reflect diagnoses which included bronchitis and tobacco abuse 
as well as opinion that her recurrent bronchitis was possibly 
due to tobacco origin.

The veteran's VA clinical records document her complaint of 
shortness of breath, bronchitis and cough productive of dark 
colored mucus in February 1993.  At that time, she stated 
that her symptoms began during Desert Storm.  A chest x-ray 
examination revealed scattered granuloma formation, 
particularly in the hilar areas, as well as a small area of 
increased markings in the left upper lobe which appeared to 
represent vascular markings accentuated by some fibrosis.  A 
May 1993 VA general medical examination revealed a diagnosis 
of severe breathing problems, no disease found.  However, the 
examiner did not have chest x-ray and pulmonary function test 
results for review.

Thereafter, the veteran's subsequent private and VA clinical 
records reveal her complaint of recurrent bronchitis and 
cough productive of black phlegm.  Her private treatment 
records reveal an assessment of productive cough of 
questionable onset/origin.  Her VA clinical records reveal a 
diagnosis of Klebsiella pneumonia confirmed by sputum culture 
and sensitivity test.  In November 1993, she was given an 
assessment of chronic bronchitis thought secondary to 
irritant exposure in Persian Gulf.  She was given a similar 
assessment in February 1994 with an explanation that she may 
have inhaled particulates which presented an oxidant burden 
with resultant bronchitis and recurrent infections.  However, 
at about the same time, she was given an assessment of 
chronic bronchitis due to smoking and bacterial bronchitis 
with Klebsiella.

A February 1994 admission to the Salisbury, North Carolina VA 
Medical Center (VANC) resulted in a diagnosis of remote 
pulmonary histoplasmosis and referral to the Persian Gulf 
Referral Program in Washington, D.C.  The February 1994 
evaluation at the Washington, D.C., VAMC resulted in 
diagnoses which included asthma and histoplasmosis.  At that 
time, she reported a prior history of treatment for 
bronchitis with doxycycline and Bactrim.  A pulmonary 
function test (PFT) was significant for small airways 
disease.  An x-ray examination revealed prominent pulmonary 
markings.  An April 1994 PFT revealed a mild gas exchange 
defect.

In March 1995, a U.S. Army Medical Evaluation Board (MEB) 
concluded that the veteran's asthma and chronic bronchitis 
were "incurred while entitled to basic pay" in "1991."  
However, these findings were not formally adopted by the 
Physical Evaluation Board in December 1995.  A May 1997 VA 
general medical examination report revealed a diagnosis of 
mild obstructive lung disease which may be related to 
smoking.  She had reactive airway disease and a history of 
bronchitis.  A December 1997 VA dermatology examination 
explained that it was not uncommon for residents of the 
Mississippi River Valley to be exposed to histoplasmin 
infection.  In May 1998, B.L., M.D., provided opinion that 
the veteran manifested a chronic bronchitis which was likely 
secondary to irritant exposure while serving in the Persian 
Gulf. 

In November 1999, the veteran underwent VA respiratory 
examination with benefit of review of her claims folder.  
Following examination and review of her medical history, the 
examiner provided the following opinion:

"This young lady, who has a history of 
significant smoking, has mild obstructive 
pulmonary disease which could be attributed to 
smoking.  She also has a history of frequent 
respiratory infections which are also possibly 
related to smoking; however, she does have a 
history of exposure to burning oil fields and 
adverse dusty weather in the Persian Gulf.  She 
has a history of respiratory illness there and 
subsequent coughing with dark, thick sputum 
which could be related to smoking or could be 
related to the burning oil field area.  She, at 
this point, has a normal chest x-ray and PFT 
and respiratory limitation is primarily 
secondary to dropped left shoulder from the 
nerve damage that she had during lymph node 
biopsy and also related to her smoking related 
mild chronic obstructive pulmonary disease.  
Her propensity to frequent cold most likely 
represents smoking related effect, although the 
possibility of unknown exposure in the Gulf War 
and also the possibility of her taking 
Pyridostigmine in the Gulf War could be linked 
which cannot be established at this point.

In summary, the patient has a mild respiratory 
obstructive disease, most likely related to 
smoking.  There is a possible connection with 
exposure to unknown fumes and dusty weather 
with damage to the respiratory system is not 
established and does not appear to be 
significant.  Patient's functional life from 
the respiratory symptoms are only minimally 
impaired and she is able to function quite 
normally with her life except for episodes of 
cold that she experiences at times."

Upon review of the record, the Board finds that the evidence 
of record preponderates against the claim for service 
connection for chronic respiratory disorder to include 
bronchitis, asthma and Persian Gulf irritant exposure 
residuals.  The evidence in support of the claim includes the 
veteran's testimony of in-service respiratory problems with 
continuity of symptomatology thereafter.  Her allegations of 
continuity of symptoms since her return from service are 
supported by statements from her husband.  There are also VA 
and private medical opinions linking her respiratory disorder 
to irritant exposure in Persian Gulf as well as a March 1995 
MEB report conclusion that her asthma and bronchitis were 
incurred while entitled to basic pay in 1991. 

However, the evidence against the service connection claim 
includes the veteran's positive denials of respiratory 
complaints during her period of active service in 1991.  In 
service, she specifically denied a history of "[c]oughed up 
blood," [e]ar, nose, or throat trouble," "[c]hronic or 
frequent colds," "[s]inusitis," "Hay Fever," 
"[a]sthma," "[s]hortness of breath," "[p]ain or pressure 
in chest," and [c]hronic cough."  Additionally, her July 
1991 "Desert Storm Demobilization" examination revealed 
"normal" clinical evaluations of her nose, sinuses, throat, 
lungs and chest.  Her service medical records are negative 
for complaint, treatment, manifestation or diagnosis of 
chronic respiratory disability.  A statement submitted by her 
physician's assistant establishes the onset of chronic 
respiratory disability in September 1991.  Also, there are 
private and VA opinions that her current respiratory 
disability is related to her history of tobacco abuse.

In evaluating this evidence, Board finds that the 
preponderance of the evidence establishes that the veteran's 
chronic respiratory disability had its onset in September 
1991 and that such disability is not related to service, 
including irritant exposure.  In so concluding, the Board 
places the greatest probative weight to her service medical 
records which are negative for reported history or medical 
findings of respiratory disability.  These are the most 
reliable findings of record as they are contemporaneous in 
time to the alleged occurrence.  The Board finds that her 
private medical evidence establishes the onset of chronic 
respiratory disability in September 1991.  As to etiology, 
the Board places the greatest probative weight to the 
November 1999 VA respiratory examination report because the 
examiner had the opportunity to review the entire file and 
compare the various opinions of record. 

Finally, the Board places greater probative weight to the 
veteran's in-service report of symptoms than her current 
contradictory descriptions.  In this respect, her current 
statements are subject to inaccuracy as they are more remote 
in time and are made in the context of seeking monetary 
benefits.  The Board further notes that, while she is 
competent to describe her symptoms over time, she is not 
qualified to render an opinion as to diagnosis or etiology of 
her disability.  Based upon the above analysis, a 
preponderance of the evidence is against the claim for 
service connection for chronic respiratory disorder to 
include bronchitis, asthma and Persian Gulf irritant exposure 
residuals.  The evidence is not in equipoise and there is no 
doubt to be resolved in the appellant's favor.  See VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. § 5107(b)).  The Board notes that the 
provisions of 38 C.F.R. § 3.1(m) are not applicable to the 
claim on appeal because the MEB findings were not formally 
adopted by the PEB.  See generally 38 C.F.R. § 3.1(m) (2000) 
(a service department finding that an injury or disease 
incurred in line of duty is binding on VA unless "patently 
inconsistent" with VA law and regulations).  See generally 
Kinnaman v. Principi, 4 Vet.App. 20 (1993).

Gulf War Claim

It does not appear that the appellant is asserting an 
undiagnosed claim based on the Gulf War.  However, to the 
extent that the Board must consider potentially applicable 
law and regulations, the Board notes that the appellant has 
clearly identified diagnosed conditions.  The appellant does 
not have an undiagnosed illness.  At best, there was a May 
1993 diagnosis of severe breathing problems, no disease 
found.  However, this diagnosis is remarkably inconsistent 
with the entire record and the medical opinion is accorded 
little probative value.  The preponderance of the evidence 
establishes that the veteran has a diagnosed illness and that 
the law governing undiagnosed illnesses do not establish the 
benefit sought. 

ORDER

Service connection for a chronic respiratory disability, to 
include bronchitis and asthma and Persian Gulf irritant 
exposure residuals, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

